Name: 1999/223/EC: Commission Decision of 19 March 1999 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia (notified under document number C(1999) 743)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  tariff policy;  international trade;  economic geography
 Date Published: 1999-03-26

 Avis juridique important|31999D02231999/223/EC: Commission Decision of 19 March 1999 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia (notified under document number C(1999) 743) Official Journal L 082 , 26/03/1999 P. 0051 - 0052COMMISSION DECISION of 19 March 1999 on import licences in respect of beef and veal products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia (notified under document number C(1999) 743) (1999/223/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90 (1), and in particular Article 30 thereof,Having regard to Commission Regulation (EC) No 1918/98 of 9 September 1998 laying down detailed rules for the application in the beef and veal sector of Council Regulation (EC) No 1706/98 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States and repealing Regulation (EC) No 589/96 (2), and in particular Article 4 thereof,Whereas Article 1 of Regulation (EC) No 1918/98 provides for the possibility of issuing import licences for beef and veal products; whereas, however, imports must take place within the limits of the quantities specified for each of these exporting non-member countries;Whereas the applications for import licences submitted between 1 and 10 March 1999, expressed in terms of deboned meat, in accordance with Regulation (EC) No 1918/98, do not exceed, in respect of products originating in Botswana, Kenya, Madagascar, Swaziland, Zimbabwe and Namibia, the quantities available from those States; whereas it is therefore possible to issue import licences in respect of the quantities applied for;Whereas the quantities in respect of which licences may be applied for from 1 April 1999 should be fixed within the scope of the total quantity of 52 100 tonnes;Whereas this Decision is without prejudice to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems on importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (3), as last amended by Directive 97/79/EC (4),HAS ADOPTED THIS DECISION:Article 1 The following Member States shall issue on 21 March 1999 import licences for beef and veal products, expressed as deboned meat, originating in certain African, Caribbean and Pacific States, in respect of the following quantities and countries of origin:Germany- 325,000 tonnes originating in Botswana,- 40,000 tonnes originating in Namibia.United Kingdom- 350,000 tonnes originating in Botswana,- 460,000 tonnes originating in Zimbabwe,- 50,000 tonnes originating in Namibia,- 40,000 tonnes originating in Swaziland.Article 2 Licence applications may be submitted, pursuant to Article 3(2) of Regulation (EC) No 1918/98, during the first 10 days of April 1999 for the following quantities of deboned beef and veal:>TABLE>Article 3 This Decision is addressed to the Member States.Done at Brussels, 19 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 215, 1. 8. 1998, p. 12.(2) OJ L 250, 10. 9. 1998, p. 16.(3) OJ L 302, 31. 12. 1972, p. 28.(4) OJ L 24, 30. 1. 1998, p. 31.